ORDER
The Disciplinary Review Board having filed its decision with the Supreme Court recommending that CLAIRE K. SCHMIDT, formerly of RED BANK, who was admitted to the bar of this State in 1987 and who has been ineligible to practice law since July 18, 1991, be suspended from the practice of law for a period of six months for failure to appear in court, for incurring charges of contempt and for her arrest, and detention on bench warrants *82issued for failure to appear in court, all of which conduct was in violation of RPC 8.4(d) (conduct prejudicial to the administration of justice) and for failure to cooperate with disciplinary authorities, in violation of RPC 8.1(b);
And the Disciplinary Review Board further recommending that prior to reinstatement to practice respondent submit psychiatric proof that she is fit to practice law;
And good cause appearing;
It is ORDERED that the respondent is suspended from the practice for a period of six months, the suspension to commence with the payment of all due assessments to the Lawyers’ Fund for Client Protection, and to continue until the further Order of the Court; and it is further
ORDERED that the Decision and Recommendation of the Disciplinary Review Board, together with this Order and the full record of the matter, be added as a permanent part of the file of said CLAIRE K. SCHMIDT as an attorney at law of the State of New Jersey; and it is further
ORDERED that CLAIRE K. SCHMIDT be and hereby is restrained and enjoined from practicing law during the period of her suspension; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended, disbarred or resigned attorneys; and it is further
ORDERED that prior to reinstatement to practice respondent submit psychiatric proof that she is fit to practice law; and it is further
ORDERED that CLAIRE K. SCHMIDT reimburse the Disciplinary Oversight Committee for appropriate administrative costs; and it is further
ORDERED that the Disciplinary Review Board cause this Order to be published in two consecutive issues of a newspaper of general circulation in Monmouth County.